The Attorney         General of Texas
                                                  O,:~:ober
                                                          23. 1984
JIM MATTOX
AttorneyGeneral
                                 Mr. Homer A. Foerswr                       Opinion No. JM-214
Supreme Court Buildin
                                 Fxecutive Director
P. 0. Box 12546                  State Purchasing auc!General               Re: Whether the State Purchas-
Austin. TX. 76711. 2546             Services Commisr~ioa                    ing and General Services Com-
5121475.2501                     L.B.J. State Offlct!Building               mission may use excess funds
Telex 9101674.1387
Telecopier   5121475.0266
                                 P.O. Box 13047, CallitolStation            appropriated for construction
                                 Austin, Texas   78; I1                     of a parking garage to fund
                                                                            additional construction of the
774 Jackson. Suite 700                                                      Travis Building
Dallas. TX. 75202.4506
2141742.6944
                                 Dear Mr. Foerster:

4S24 Afberla   Ave.. Suite 160        You ask whett,er the State Purchasing and General Senrices
El Paso. TX. 793052793           Commission may use excess funds appropriated for construction of a
9 I515353464                     parking garage to fund additional construction to the Trsvis Building.

   Jl Texas. Suite 700
                                      The 1982-83 General Appropriations Act, Acts 1981, 67th Leg., ch.
P’ouston. TX. 77002-3111         875, art. I. at 3488 (A.B. 656). appropriated $25 million for
71312235666                      “[Clonstruction of new State Office Building.” (item 9). The 1984-85
                                 General Appropriatloas Act, Acts 1983. 68th Leg., ch. 1095, art. I, at
                                 5893 (S.B. 179). ccntains the following riders:
806 Broadway. Suite 312
Lubbock. TX. 79401.3479
6061747.5238                               10. Any unobligated balances remaining as of August 31,
                                      1983, in appwpriatlons made to the State Purchasing and
                                      General Services Commission by Acts     of the Sixty-seventh
4309 N. Tenth. Suite 8
                                      Legislature, Ixgular Session, 1981, for Capital Acquisition,
McAllen. TX. 76501.1665
5 121662-4547‘                        Construction, Repairs and Renovation, Item 10. and by riders,
                                      are hereby reappropriated for the same purpose and subject to
                                      the same restrictions for the biennium beginning September 1,
 2M) Main Plaza. Suite 400
                                      1983.
 San Antonio. TX. 78205.2797
 51v2254191
                                                                                 For the Years Ending
                                                                                 August 31. August 31.
 A” Equal Opportunityl                                                              1984         1985
 Affirmative Action E~*plova’

                                           Informational sub-listing of
                                           projects to be funded from Items
                                           10.b and 10.~ (Construction.
                                           Repairs and Renovations)

                                      A.   Construct Permaneat Parking
                                           Structure, Capitol Complex            $   7.857,081   $   U.B.
                                      B.   Fire/Safety Deficiency Correc-
                                           tions, Capitol Complex                     575,611        U.B.




                                                              p. 962
Mr,.Homer A. Foerster   - Page 2   (JM-214)




     C. Remove and Stabilj,zeCeiling,
        Starr Building                            324,113     U.B.
     D. Remove and Stabill.zeCeiling,
        Supreme Court BullC~ing                   995,292     U.B.
     E. Fire/Security Alam  System,
        Starr Building                             27.110     U.B.
     F. Relocation of Meche.nicalFaclli-
        ties, Governor's Fbnsion                   38.141     U.B.
     G. Seal Exterior, Jor~c:s
                             Building              91,831     U.B.
     H. Repair Leaking Pat:ios,Reagan
        and LBJ Buildings                         207,519     U.B.
     I. Replace Roofing, Supreme Court
        Building                                  106.688     U.B.
     J. Replace Carpet, Austin Bullding           219,160     U.B.
     K. Energy Conservation Measures,
        Capitol Complex                           473,427     U.B.
     L. Replace Gas Turbine Chiller with
        Electric Drive, Austin Building           490,427     U.B.
     M. Seal Areaway Open:.ngs,Capitol             65,523     U.B.
     N. Purchase of Land and Construction
        of Haagars. Ramps Office and
        Maintenance Facil:Lt:ies,Aircraft
        Pooling Board                           3.054.239     U.B.
     0. Miscellaneous Pro:iects,Not to
        Exceed $3,300 each Capitol Complex        100,000     U.B.
        Renovate French Lqation                    35,000     U.B.
     ;: Repairs to Permanwt Parking
        Structures, Capit0:lComplex                74,102     U.B.       r


              GRAND TOTAL, C0IISTRUCTION.
                REPAIRS AbD X10,
supra. *,     a project fuuded under item 9 of the 1982-83 General
Appropriations Act. As a e.zsult,the balance of the $25 million which
remained unobligated on Auf;ust 31, 1983. was reappropriated for con-
struction of the Travis Bu:Llding for the 1984-85 biennium. Rider 11
in the 1984-85 General Appr.opriationsAct authorizes the commission to
"deviate from the exact suus for each project as may be necessary to
fund any project." If "any project" includes the further construction
of the Travis Building described in rider 10, it follows that funds
may be transferred from rider 10A. authorizing construction of a
"permanent parking structure.u for use on the Travis Building.




                                   p. 963
Mr. Homer A. Foerster - Page!3    (JM-214)




     Rider 11 does not inclcate any legislative intent to restrict
transfer of funds to or from those items listed in riders 10A-Q.
Indeed, it specifically pernlts deviation for “each project.” In our
opinion, this language includes any project authorized by the commis-
sion’s 1984-85 appropriation. Since completion of the Travis Building
is provided for in rider lo!,we believe it constitutes such a project.
To construe rider 11 othenrj.sewould be to thwart completion of the
Travis Building, when authorized unexpended funds exist from another,
already completed, project. We do not address whether funds may be
transferred under rider 11 :lf the specific projects in riders 10A-Q
from which transfer Is contemplated were not completed. We do not
believe the legislature cou:.cl
                              have intended this result. Accordingly,
the State Purchasing and G#zneral Services Commission may use excess
funds appropriated for co~;truction of a parking garage to fund
additional construction of the Travis Building.

                              SUMMARY

             The State Puc:hasing and General Services
          Commission is authorized to use excess f.unds
          appropriated during the 1984-85 biennium for a
          parking garage to fund additional construction of
          the Travis Building;.




                                           JIM     MATTOX
                                           Attorney General of Texas

TOM GREEN
First Assistant Attorney Gewral

DAVID R. RICBARDS
Executive Assistant Attome), General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Nancy Sutcon

                                  P. 964